Title: To George Washington from Arthur St. Clair, 16 June 1781
From: St. Clair, Arthur
To: Washington, George


                        
                            Sir
                            Philad. June 16th 1781
                        
                        Upon my Arrival at this Place I found the Assembly met, and no apparent Disposition amongst them to do any
                            thing to forward the recruiting service—indeed a Passage in the Presidents Message which represents the line as in
                            respectable strength seemed calculated to induce them to believe it unnecessary. I therefore thought it my duty to call
                            their Attention to that object and wrote the Speaker of the House upon the occasion my Letter was read. The Business
                            immediately referred to a Committee and another appointed to bring in a Bill and from the Report of the first committee we
                            had formed the most sanquine Expectations that the Line would have been filled immediately and the necessity of sending
                            Militia to Virginia superseded—but the Bill itself which Genl Irvine has enclosed to Your Excy is in a very different
                            Spirit and indeed nothing is to be expected from it but disgusting the People. It is distressing to see how things go on
                            here—a considerable part, and much the most respectable, of the Legislature are disposed to do every thing that is
                            necessary & that Circumstances will admit—but the Majority, under some mischievous Influence, seem intent only on
                            defeating the designs of the Others, without regard to the general Welfare or the particular Disgrace the State incurs.
                        The Accounts from Virginia are vague, and uncertain but, Lord Cornwallis has a force much superior to the
                            Marquis, and it is to be feared will prevent the Baron who is at the Fork, with about seven hd new levies and some
                            Militia, from joining him. Tarleton and Simcoe have been detached to attack him, and tho he may escape them most probably
                            the Stores will fall into their hands or be destroyed. What his Lds designs  is hard to divine
                            but as yet he does not seem to intend fixing himself in that Country as I cannot learn that he has as yet made one Post,
                            but is moving on with his Army towards Potowmack, and ravaging the Country  Him with Detachments.
                            I sometimes think he designs for Pennsylvania, nor is it altogether improbable, for tho he has no Force equal to a
                            Conquest as would be a very effectual way of counteracting Your Excellency.
                        General Wayne joined the Marquis on the 9th instant. I have no accounts from him, since he left York-Town—a
                            Letter of his of that Day came to Hand a few Days ago—The inclosures I now transmit to your Excellency, tho I doubt not he
                            made similar return to Head Quarters. The deficiency has been occasioned by desertion and sickness. There now remains at
                            the different Cantonments about one hundred Men most of whom are unfit for Duty.
                        Your Excellency will oblige me by marking the precise time it will be necessary for me to join the Army—I
                            would not wish to delay it a moment, but the state of Mrs St Clairs Health who I found very ill, and still continues so;
                            makes me desire to postpone as long as the Service will permit. I hope Mrs Washingtons Health is perfectly reestablished
                            and request you will do me the favour to present my Compliments and am &c.
                        Genl Irvine, who is very uneasy at the inactive State he is obliged to remain in, has proposed to endeavour
                            to raise some Corps of volunteer Horse, and lead them to Virga. If it can be done it may be of great service by turning
                            the Attention of the better Class of People again to Arms. I have encouraged him in it and hope it may meet with yr Excys
                            Approbation.

                    